Case 1:18-cv-00681-RJL Document 71-9 Filed 07/23/19 Page 1 of 10

Exhibit 9
Case 1:18-cv-00681-RJL Document 71-9 Filed 07/23/19 Page 2 of 10

Tv Q ta ©

say] Z

Ws GaN Jal - /TO% ‘TZ ARN - Wd OTT

‘eIssny YUM Set] Nd ONIHLON
BABY NOA “} JO JO] e HulyaAoouN ae | pue wea Aj

“UONPBNSSAUI Sd1Yy UJSS SY} UI BDUAPIAA Ajjenjoe s,s18yL

ggdqjeaiay, @ pue sZ7ETOddI4(@ sTiypAoqawoy® oj Huldjdey
yonojuewiesy®
@ wenop new

}OML >
Case 1:18-cv-00681-RJL Document 71-9 Filed 07/23/19 Page 3 of 10

7 SU0Y of JQ) JEHIM, - FIIOWIML UO MAIA - BLOT ABI. BEEZ
SALAS Poe

i-) SyjO) QWOS JO, Ys,g e aq oO] Guiob s1 yuasu0D Aye? Bum “Wweu} 10
shulmuose sidyjnui aney om GulZyeoi JOU weaj ino suajessg suoawOs ueUA AUN Shemty

& SFAMOHOL S/O JBL | WINODHEWESHO €)
OD yone2 NeW
Case 1:18-cv-00681-RJL Document 71-9 Filed 07/23/19 Page 4 of 10

Matt Couch &
@RealMattCouch

The Storm is coming... Discovery is Coming..
Our Evidence is ROCK solid, and they know it.
That's why they want to silence our team.

Thank you for your continued support, we need it!

pee ee

cm ‘Click here to support America First Media Investigations and
News by Matt Couch
—, & fundly.com

 

9:16 PM « May 22, 2018 - Twitter for iPad

64 Retweets 137 Likes

oO TQ Qg if

Show more replies
Case 1:18-cv-00681-RJL Document 71-9 Filed 07/23/19 Page 5 of 10

‘ie ra tl O
soy 6sp sleanuey see

UAH GAMA JAW - STOZ “PUNY - Wd ZO:ZT

"Ino YIN} ay} Bub ul djay snoA pssu sp

‘sn adualis O} BulAdy

SHNSME] SNOJOAL OM L Ul PSAJOAUI MOU 31, aA, ‘peuleiqo
sey Wes] INO SsauUSpIAs UO paseg Jeyye6oO} suiodal

jo selues e Bunind useq sey Joowjeqiuuey® uMo INO

SUOIeBIISSAU]
Udy Ule@sS 4NO UO slepdy pue peau] IU V

LPNODVEWIPeY®
§ yoONeD Wel
oO
a
_—
oO
co
o
od)
oO
ou
o
a
—
~
N
—
NN
oO
Oo
2
rm
>
a
Nn
_
Cc
o
=
5
oO
oO
Q
_!
ry
o
a
co
ce}
oO
9°
>
2°
0
a
a
wo
Y
©
O

.que/ias (nyyyey pue poos nou] auop jam, 2234

am-Aep aud Ing “Lig 10; Bugea gof Aep Aw 3807 “deyjorg 878K) NA UIA,
yoane HNeWweay® 07 Budidey

Lioz Sng 7 - Gisseren|Esopy® epoysy seyesv0g Oe[q - WSd

6 O m@ tt O

wovawpunos

“7 BSI edald HG sheuNoreGBoie wIngeg sanefinsanuy ue we | -oddy4
YSOP PLE ‘Aaletd III “YONES NeW] Weal EPA ISIy BIUaLIY SU).dIe On
uogeBysaau] eipaw Jsila eoueUly

a | © iszioddyyre
peat Ae |

(ynadpmef{jisapy

Fy

% A ;
ll bed "
AE] ae ede weil cree

-jABPO] ajeuog sseajg JO
uowGunyseaa O] Soeq Biupeag pue woos WO eg eIpSy, Ino Hurysune] ale Sry

yano ni Heyyesy@ 07 Burdjday &)
£107 Soy'T - usnosnepyesy® =e ypne) WHEW
ous C) fe. TQ ss

ea e we 6@ : ee 8x] 60§ Slealey Ezz

LToz Bry T - Wy 6L-TT

Y8UIeS#

‘Jayeus |e Ul UNI] Buy 40j Hulyrieas Wo] |
pue wea} Aw dojs jou [JIM Hi yng ‘uoNebnssAu]
siyj 4aA0 Gof Aep Aw jso; eaey Aewu J

yonognepyery®
@ no) yew

 
Case 1:18-cv-00681-RJL Document 71-9 Filed 07/23/19 Page 7 of 10

Sou] BZ 4 4«S}eovey PE

JUS) GAA JAWIM] - STOZ ‘PT AON - Wid SO“E

‘paUejD sey jasuNOD jeHe7 s,udy UOUY se Ae ul
AysMojNg 0} Hupyel Wels Jou pip ap, ‘uONeBHIsaAu YoY
U1aS ay} 0} spueHes ul Aysmojng py 0} Bunyje} poyelys isuy
3M USYUM MOUS [JIM JUL ‘339 ‘spioda1 auOUd ‘sbulpiozal
‘uonejusuUNzOp seu dnold elpay, ysul4 eQUEeWY (/PT

yanoanewiesy®
A @ wNnoy Fe
Case 1:18-cv-00681-RJL Document 71-9 Filed 07/23/19 Page 8 of 10

PRelUy SIU MOUS

‘is Elz © Ist tl or 6
RIPaISUjeIuelyy# SEONTUMEYSe UYWIESS

‘poun] Aes
"SINOY Bp 1XOU BU] UI Way) Buiddaup aq AA Cgdqjeaiaul, @

‘OTe BQSaAUI YSIy les 3y} Ul awweb ayy
aBuey? jim asay} “uoos Alaa Burseajes aq jm om 2eu3 sSHuIpi0des SAeY OA

7Pauelesaiy?y SEIN] UMEYS 0] asO}2 ajdoad azam AU
8102 “LT AON « YONODHeWIeESY@ 4 pho) PEW
Case 1:18-cv-00681-RJL Document 71-9 Filed 07/23/19 Page 9 of 10

Y' CS tl oO

Sax] Z

SUOUd_! JO} JALIM] - BTOZ ‘ve MON: INd OZ°TT

‘]}am se Hulpying wingAey au} Ul asoU} Oo} s, AUOWS8}
JBAO PSUIJN} 8A,8M ‘Pua AW 3j8U] SI BDUSPIAS BU}

‘peaiU} UDNY UES peuUld ALU Bulpesi NOA pustuWwodel |
SyeajMMG Pue sypNUZpNMYyLOU® 0] Huidjday

yonopuenlesy®
® wnep yew
Case 1:18-cv-00681-RJL Document 71-9 Filed 07/23/19 Page 10 of 10

T Cy tl oO
Sa 19 TBaVGSy FS

HUSH) GRAM BEM] * GTOZ ‘GT IME: Nd TEZ

woryoRpedspaut

“ URI PUNO} SyeAPDUAA WO] UOQeUOR PeAgjeu BuyeY

uajfq sAjeue smeu sman x04 sabuanary Ai Aq E107 ‘GT Air

“* 10) SINGS SC JAUITY USA SMaN] KCy SING UNSMET -THSEMOE

 

yonop}VeWIeey® BIA sme}
-Jaysquiog/Wwos"joLjedspau] jaqU] YPtY Y}es JO} ad1N0S
se JoujeYy Us|[7 SMON X04 SIND UNSME] -TIFHSEWOd

LING IHEP EsY OD
x S :pNe> Hew
